Case 8:18-cr-00426-MSS-TGW Document 188 Filed 06/26/19 Page 1 of/6 PagelD Fey 1086
(5|13{2019|-1CT

Victor Rodriguez
8:18-cr-426-T-35TGW
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA Case Number: 8:18-cr-426-T-35TGW

Vv. USM Number: 71719-018

VICTOR RODRIGUEZ Kathleen M. Sweeney, AFPD

 

JUDGMENT IN A CRIMINAL CASE

The defendant pleaded guilty to Counts One and Two of the Indictment. The defendant is adjudicated
guilty of these offenses:
Date Off Count
Concluded Nugnber(s)

Title & Section Nature of Offense

46 U.S.C. §§ 70503(a), | Conspiracy to Possess with Intent to September 18, One
70506(a) and (b), Title Distribute Five Kilograms or More of 2018 50 a
21, U.S.C. § Cocaine while On Board a Vessel me a
960(b)(1){B)(ii) Subject to the Jurisdiction of the Fon S _.
United States BAS © =
aN
46 U.S.C. §§ 70503(a) —- Possession with intent to Distribute Septembet8z Tyo ni
and 70506(a), Title 21 Five Kilograms or More of Cocaine 2018 os =
U.S.C. § 960(b)(1)(B) (ii), | while On Board a Vessel Subject to 5S Y
and Title 18 U.S.C.§2 the Jurisdiction of the United States =o
>

The defendant is sentenced as provided in the following pages of this judgment. The sentence is

imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant must notify the United States Attorney for this district] within 30
nd special

days of any change of name, residence, or mailing address until all fines, restitution, costs a
assessments imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall
notify the court and United States Attorney of any material change in the defendant's economic

circumstances.
Date of Imposition of Judgment:

June 3, 2019

 

Ly =z 4

|CERTIFY THE FOREGOING TOBEATRUE ape be Sdec
AND CORRECT. =COPY-OF THE ORIGINAL Pie fof fe 7 SS um
_ = CLERK OF COURT Lib chit. je bron. 38 =| 3m
UNITED STATES DISTRIGT.COURT MARY'S. SGRIVEN im “Sl SR
MIDDLE DISTRICT: OF FLORIDA UNITED STATES DISTRICT JUDGE SD xs a<
= fT)
June 13, 2019 - | ==

Sw]

a OST

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case

oS
=

&

~

 
Case 8:18-cr-00426-MSS-TGW Document 188 Filed 06/26/19 Page 2 of 6 Pagel 7t zore

Victor Rodriguez
8:18-cr-426-T-35TGW

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of ONE HUNDRED AND EIGHT (108) MONTHS with credit for time Served
since the date of interdiction on September 18, 2018, This term consists of a 108-month term

as to Count One and a 108-month term as to Count Two, both such terms to run conc

The Court makes the following recommendations to the Bureau of Prisons:

e Confinement at FCI Coleman.

rrently.

© Defendant shall participate in any available educational courses, including but not limited to,
Spanish and English language classes.

e Defendant shall participate in any available vocational courses, including but not limited to, an

electrician course.

e Defendant shall participate in the UNICOR job program.

The Bureau of Prisons is advised that the defendant has been paroled into the United/States so
that he could be prosecuted in this matter. Thus, the defendant is legally in the United States and should
be eligible for educational, vocational, and UNICOR programs.

The defendant is remanded to the custody of the United States Marshal.

| have executed this judgment as follows:

RETURN

 

 

 

 

Defendant delivered on

to

 

at

Levorred

| have executed within
Judgement and Commitment on

United States Marshal

-_ ‘EMS Criminal Section

AO 245B (Rev. 02/18) Judgment in a Criminal Case

_with a certified copy of this judgment.

Ynerecuted AND TdomT

 

UNITED STATES MARSHAL

By:

 

Deputy U.S. Marshal

 
Case 8:18-cr-00426-MSS-TGW Document 188 Filed 06/26/19 Page 3 of 6 PagelD 7i °°

Victor Rodriguez
8:18-cr-426-T-35TGW

SUPERVISED RELEASE

Upon release from imprisonment, the defendant will be on supervised release for A term of
THIRTY-SIX (36) MONTHS as to both Counts One and Two, both such terms to run concurrently.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. The mandatory drug testing
requirements of the Violent Crime Control Act are suspended.

4, You must cooperate in the collection of DNA as directed by the Probation Officer.

wWn>

The defendant shall comply with the standard conditions that have been adopted by/this court
(set forth below).

The defendant shall also comply with the additional conditions on the attached page.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

 
Case 8:18-cr-00426-MSS-TGW Document 188 Filed 06/26/19 Page 4 of 6 PagelQ

Victor Rodriguez
8:18-cr-426-T-35TGW

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. Thes
are imposed because they establish the basic expectations for your behavior while on supervision and identify t
tools needed by Probation Officers to keep informed, report to the court about, and bring about improvem
conduct and condition.

1.
hours of your release from imprisonment, unless the Probation Officer instructs you to report toa differe
Office or within a different time frame. After initially reporting to the Probation Office, the defendant

instructions from the court or the Probation Officer about how and when the defendant must report to th

Officer, and the defendant must report to the Probation Officer as instructed.

about how and when you must report to the Probation Officer, and you must report to the Probatio
instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without
permission from the court or the Probation Officer.

You must answer truthfully the questions asked by your Probation Officer

You must live at a place approved by the Probation Officer. If you plan to change where you live or an
your living arrangements (such as the people you live with), you must notify the Probation Officer at lq

t

You must report to the Probation Office in the federal judicial district wnere you are authorized to reside within 72

ried 4of6

B conditions
e minimum
nts in your

nt Probation
will receive
e Probation

After initially reporting to the Probation Office, you will receive instructions from the court or the Probation Officer

h Officer as

first getting

vthing about
ast 10 days

 

before the change. If notifying the Probation Officer in advance is not possible due to unanticipated cir¢
you must notify the Probation Officer within 72 hours of becoming aware of a change or expected cha

tumstances,
ge.

You must allow the Probation Officer to visit you at any time at your home or elsewhere, and you must permit the

Probation Officer to take any items prohibited by the conditions of your supervision that he or she observes in plain

view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the Prob tion Officer

excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
unless the Probation Officer excuses you from doing so. If you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the Probation Officer at least 10 days

before the change. If notifying the Probation Officer atleast 10 days in advance is not possi
unanticipated circumstances, you must notify the Probation Officer within 72 hours of becoming aware}
or expected change.
You must not communicate or interact with someone you know is engaged in criminal activity. If you kn
has been convicted of a felony, you must not knowingly communicate or interact with that person withou
the permission of the Probation Officer.
if you are arrested or questioned by a law enforcement officer, you must notify the Probation Officer with

(i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury
another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential hum
informant without first getting the permission of the court.
lf the Probation Officer determines that you pose a risk to another person (including an organization), t
Officer may require you to notify the person about the risk and you must comply with that instruction. T
Officer may contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the Probation Officer related to the conditions of supervision.

11.

12.

13.

U.S. Probation Office Use Only

A U.S. Probation Officer has instructed me on the conditions specified by the court and has provided me with
copy of this judgment containing these conditions. For further information regarding these conditions, see Ove
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Date:

le due to
of a change

Dw someone

t first getting

in 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon

or death to

an source or

he Probation
he Probation

B written
rview of

 

 

Defendant's Signature:

AO 245B (Rev. 02/18) Judgment in a Criminal Case

 
Case 8:18-cr-00426-MSS-TGW Document 188 Filed 06/26/19 Page 5 of 6 PagelD

Victor Rodriguez
8:18-cr-426-T-35TGW

ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

Should the defendant be deported, he shall not be allowed to re-enter the United State
the express permission of the appropriate governmental authority.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Ppae 5 of 6

ps without

 
Case 8:18-cr-00426-MSS-TGW Document 188 Filed 06/26/19 Page 6 of 6 Pagel 7#4°*°®

Victor Rodriguez
8:18-cr-426-T-35TGW

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the sch
payments set forth in the Schedule of Payments.

Assessment JVTA Assessment - Fine Restitution

TOTALS $200.00 NIA WAIVED N/A

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penal
as follows:

Special Assessment shail be paid in full and is due immediately.

Unless the court has expressly ordered otherwise in the special instructions above, if this
imposes a period of imprisonment, payment of criminal monetary penalties shall be due
period of imprisonment. All criminal monetary penalties, except those payments made th
Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of
unless otherwise directed by the court, the Probation Officer, or the United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal
penalties imposed.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3)

edule of

ies is due

judgment
Huring the
rough the
the court,

monetary

restitution

interest, (4) fine principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8)

penalties, and (9) costs, including cost of prosecution and court costs.

 

* Justice for Victims of Trafficking Act of 2015, Pub. L. No, 114-22.
* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed ono
September 13, 1994, but before April 23, 1996.

after

“Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18, United States Code, for offenses committed

on or after September 13, 1994 but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case

 
